Citation Nr: 1521179	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  07-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart condition (in addition to previously service-connected coronary artery disease (CAD)), to include atrial fibrillation (claimed as rapid heart).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was remanded by the Board in April 2012 and October 2014.     

The Board notes that the Veteran's original April 2005 claim was for "Rapid Heart."  A May 2005 letter from provider M.K. noted that "[a]n EKG identified cardiac arrhythmia."  A January 2015 VA opinion referenced the Veteran having atrial fibrillation.  Arrhythmia is defined in part as "a disturbance in or loss of regular rhythm" and "especially, any variation from the normal rhythm of the heartbeat."   Dorland's Illustrated Medical Dictionary 133 (32nd ed. 2012).  Atrial fibrillation is defined in part as "an arrhythmia" where "the atria quiver continuously in a chaotic pattern, causing a totally irregular, often rapid ventricular rate."  Dorland's Illustrated Medical Dictionary 701 (32nd ed. 2012).  As such, the Board has recharacterized the issue on appeal more broadly as entitlement to service connection for a heart condition (in addition to previously service-connected CAD), to include atrial fibrillation (claimed as rapid heart).

The Veteran had previously requested a Board hearing in October 2007, although it appears that he subsequently withdrew that request in September 2011.  Notwithstanding, in April 2012, the Board remanded the Veteran's claim for a Board hearing.  In October 2014, the Veteran's representative provided a written statement to the Board confirming that the hearing request had been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

FINDING OF FACT

Atrial fibrillation was caused by the Veteran's service-connected CAD.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for atrial fibrillation, as secondary to service-connected CAD, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran filed a claim on April 8, 2005 for entitlement to service connection for "Rapid Heart."  During the course of the appeal of the current claim, an April 2011 rating decision granted entitlement to service connection for CAD, effective April 8, 2005.  In October 2014, the Board remanded the Veteran's claim for a VA opinion.  The January 2015 VA opinion provided a positive opinion as to secondary service connection, with a rationale stating that:

The [V]eteran is noted to have CAD with [congestive heart failure] which is a significant risk factor for the development of atrial fibrillation.  His atrial fib was diagnosed after the onset of this heart condition.  Therefore the most likely etiology of the [V]eteran's atrial fib is secondary to his service connected heart condition.   

The January 2015 VA opinion suggests that the Veteran's atrial fibrillation is a separate disability than his service-connected CAD.  The Board finds this opinion, which provided a positive opinion as to secondary service connection and was supported by a rationale, to be highly probative.  As such, entitlement to service connection for a heart condition (in addition to previously service-connected CAD), to include atrial fibrillation, is granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).       

Parenthetically, the Board is aware of and has considered the provisions of 38 C.F.R. § 4.14 (2014) that the evaluation of the same disability under various diagnoses, known as pyramiding, must be avoided.  The Agency of Original Jurisdiction will consider these provisions when rating the Veteran's service-connected disability (as granted herein).


ORDER

Entitlement to service connection for a heart condition (in addition to previously service-connected CAD), to include atrial fibrillation, is granted.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


